Citation Nr: 0323445	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  03-11 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the March 1993 and subsequent RO rating decisions combining 
the veteran's rating for his service-connected depressive 
disorder with the rating for his service-connected alopecia.

2.  Entitlement to an effective date earlier than July 9, 
1999, for increased combined ratings assigned in rating 
decisions dated in November 2001 (in which an 80 percent 
combined rating was assigned effective July 9, 1999), and 
March 2002 (in which a 100 percent combined rating was 
assigned effective July 9, 1999).

3.  Entitlement to a rating in excess of 20 percent for a low 
back disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic 
respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
February 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, dated in November 2001 (denying a rating in excess 
of 20 percent for lumbosacral strain and denying service 
connection for a chronic respiratory disorder), and December 
2002 (finding no CUE in a March 1993 RO decision combining 
the rating for a depressive disorder with the rating for 
alopecia).

This case was the subject of a March 2003 hearing before the 
undersigned Veterans Law Judge.

Although the RO has reopened the claim for service connection 
for a respiratory disorder and denied entitlement on the 
merits, the Board of Veterans' Appeals (Board) must make its 
own determination as to whether new and material evidence has 
been submitted to reopen a claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the finding 
of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Therefore, the issue has been characterized as noted 
on the title page.

The Board acknowledges that, as of the date of the veteran's 
March 2003 Board hearing, numerous issues not reflected on 
the title page in this decision were the subject of notices 
of disagreement and substantive appeals.  At his March 2003 
Board hearing, the veteran and his representative clarified 
that they only wished to pursue those issues listed on the 
title page of this decision and remand.  Under 38 U.S.C.A. § 
7105(a), an appeal to the Board is initiated by a notice of 
disagreement and completed by a substantive appeal. A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 
20.204(b). Withdrawal may be made by the appellant or by his 
or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).  The March 2003 
Board hearing transcript is a writing evidencing the request 
of the veteran's representative, and the veteran's consent, 
to withdraw all substantive appeals not listed on the title 
page of this decision and remand.  That is, a transcript of a 
hearing when transcribed constitutes the requisite writing.  
Cf. Tomlin v. Brown, 5 Vet. App. 355 (1993).  All such issues 
are withdrawn form appellate status.

The reopened issue of entitlement to service connection for a 
chronic respiratory disorder, the issue of entitlement to an 
effective date earlier than July 9, 1999, for increased 
combined ratings assigned in rating decisions dated in 
November 2001 (in which an 80 percent combined rating was 
assigned effective July 9, 1999), and March 2002 (in which a 
100 percent combined rating was assigned effective July 9, 
1999), and the issue of entitlement to a rating in excess of 
20 percent for a low back disability, are addressed in the 
REMAND appended to the decision directly below.


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of a March 1993 notification of a March 1993 
RO rating decision that denied service connection for a 
chronic respiratory disorder and rated the veteran's service-
connected alopecia totalis and depressive disorder as a 
single condition, evaluated as 30 percent disabling.
 
2.  To the extent that the March 1993 RO rating decision and 
all subsequent rating decisions combined the ratings for the 
veteran's depression with the rating for his alopecia 
totalis, the regulatory provisions extant at the time were 
incorrectly applied; the veteran's depressive disorder and 
alopecia totalis are clearly and unmistakably two separately 
diagnosed conditions, both of which were incurred directly in 
active service.  

3.  Since the March 1993 unappealed RO denial of the claim 
for service connection for a chronic respiratory disorder, 
evidence was received which was not previously before agency 
decisionmakers and which bears directly and substantially 
upon the specific matter under consideration.  This evidence 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The March 1993 RO determination that denied a claim for 
service connection for an upper respiratory disorder, and 
rated the veteran's service-connected alopecia totalis and 
depressive disorder as a single condition, evaluated as 30 
percent disabling, is final.  38 U.S.C.A. § 7105 (West 2002).   

2.  Rating of the veteran's service-connected alopecia 
totalis and depressive disorder as a single condition, 
effective from February 1992 to the present time, as first 
adjudicated in a March 1993 RO rating decision, is clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2002).

3.  Evidence received since the March 1993 RO rating decision 
denying service connection for a chronic respiratory 
disorder, which was the last final denial with respect to 
this issue, is new and material; the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West  2002); 38 C.F.R. § 3.156 
(2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA was not applicable to motions 
alleging CUE in decisions of the Board.  Accordingly, the 
Board finds that the VCAA is not applicable to this motion as 
a matter of law.  Moreover, in the present case, this Board 
decision grants the CUE claim and reopens the claim of 
service connection for a chronic respiratory disorder.  As 
noted above, the latter claim is the subject of a remand 
appended to this decision, wherein the Board is requesting 
additional development, to include a consideration of all of 
the duty to notify and assist provisions of VCAA by the RO.  
Under these circumstances, there is no prejudice to the 
veteran in adjudicating these matters without further 
discussion of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

CUE Claim

The veteran argues that an RO rating decision of March 1993, 
and subsequent RO rating decisions, in assigning a combined 
rating for "alopecia totalis with residual of depressive 
disorder," contain CUE.  He argues that the depressive 
disorder and the alopecia totalis are separate disabilities 
and should have been rated separately.

The veteran did not submit a notice of disagreement within 
one year of a March 1993 notification of a March 1993 RO 
rating decision that rated his service-connected alopecia 
totalis and depressive disorder as a single condition, 
evaluated as 30 percent disabling.  The March 1993 RO rating 
decision is therefore final.  38 U.S.C.A. § 7105 (West 2002).  
The rating was effective the day after his discharge from 
service, February 20, 1992.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of CUE to be valid, there must have been an error in 
the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Phillips v. Brown, 10 
Vet. App. 25, 31 (1997);  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  Further, the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made, and a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Id.  Simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of "error" meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered part of the original condition.  See 38 C.F.R. § 
3.310.

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the major degree of disability, or in other words, 
the dominant (more disabling) aspect of the condition.  See 
38 C.F.R. § 4.126(d) (1993-1995, as revised for clarity 1996-
2002).

The Board has considered the two posited grounds upon which 
VA might justify its decisions not to rate the veteran's 
alopecia totalis and depressive disorder as separate 
disabilities.  First is the reasoning that service connection 
for a depressive disorder was granted as secondary to the 
totalis alopecia.  Therefore, the argument goes, under 38 
C.F.R. § 3.310, "the secondary condition shall be considered 
as part of the original condition."  However, the March 1993 
rating decision reflects (and all other evidence of record, 
including service medical records, confirms) that both the 
alopecia totalis and the depressive disorder arose during 
service, so that service connection was granted for both 
conditions, effective February 20, 1992, the day after 
discharge from service.  Thus, whatever the etiology, direct 
service connection was granted for both of these conditions, 
alopecia totalis and a depressive disorder.  These are two 
separate conditions, each of which arose during the veteran's 
period of active service.  This is not a case of secondary 
service connection, where service connection for an otherwise 
non-service-connected condition is granted on the ground that 
it is due to a service-connected condition.  This is a case 
where both conditions, whatever the etiology, arose during 
service.  Therefore, the provisions of 38 C.F.R. § 3.310 
clearly and unmistakably do not apply.

The Board further acknowledges the RO's finding that the 
veteran's alopecia totalis and depressive disorder are a 
single condition that has been diagnosed as a physical 
condition and as a mental disorder, so that they should be 
evaluated using a diagnostic code which represents the 
dominant (more disabling) aspect of the condition, or major 
degree of disability.  See 38 C.F.R. § 4.126(d).  In the 
Board's view, notwithstanding that clinicians have attributed 
the depression to the alopecia totalis, the depression and 
alopecia are clearly and unmistakably two separately 
diagnosed conditions -- unarguably, and clearly and 
unmistakably, no clinician is going to classify the veteran's 
alopecia by the name of depression, and no clinician would 
classify the veteran's depression by the name of alopecia.  
Thus, 38 C.F.R. § 4.126(d) does not apply.  The Board finds 
that this particular situation can be distinguished from the 
typical type of psychosomatic disorders covered by 38 C.F.R. 
§ 4.126(d), such as, for example, a gastrointestinal 
physiological reaction and cardiac neurosis.  With the latter 
disabilities, one has physical symptoms due to an underlying 
psychiatric disability.  Here, the veteran's alopecia cannot 
be classified as a somatic symptom or attributed to 
psychological overlay; it is clearly a separate entity.  

In sum, the regulatory provisions extant at the time of the 
March 1993 RO rating decision and all subsequent rating 
decisions combining the rating for the veteran's psychiatric 
disability with the rating for his alopecia totalis were 
incorrectly applied.  In light of the foregoing, a finding of 
CUE is warranted for the March 1993 RO rating decision and 
all subsequent final RO rating decisions combining the 
veteran's rating for his service-connected depressive 
disorder with the rating for his service-connected alopecia.  
The Board is cognizant of the fact that there is no 
diagnostic code in the rating schedule that is directly on 
point for alopecia.  However, such does not negate the fact 
that the two entities in question are separate and distinct.  
Moreover, under 38 C.F.R. § 4.20, when an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  The task of determining under what 
rating code alopecia should be rated and assigning separate 
ratings for depression and alopecia from June 20, 1992, 
forward, must be left to the RO in order to preserve the 
veteran's due process right to appeal such initial 
determinations to the Board.

Reopening of Claim for Service Connection for a Chronic 
Respiratory Disorder

Following notification of an initial review and adverse 
determination by the regional office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

In the case at hand, the veteran did not file a notice of 
disagreement within one year of a March 1993 letter notifying 
him of the unfavorable March 1993 RO rating determination 
denying service connection for a chronic respiratory 
disorder.  Thus, the decision became final.

The provisions of 38 C.F.R. § 3.156 were recently changed, 
but only for claims filed on or after August 29, 2001. 66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2002).  The veteran's claim was filed prior to August 
29, 2001; consequently, the version of § 3.156 in effect 
before August 29, 2001, applies.  

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2002) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

In the present case, newly received VA records of treatment 
show that in July 2002 the veteran underwent a specialized 
respiratory evaluation as a result of respiratory problems 
discovered during a medical procedure unrelated to the lungs.  
The evaluation included a high- resolution computed 
tomography (HRCT) of the veteran's chest.  The evaluation 
resulted in an assessment of upper lobe emphysema, chronic 
bronchitis, and nocturnal desaturation per sleep oximetry.   
The HRCT also revealed an interstitial prominence likely due 
to alveolar destruction.

This newly received evidence should be viewed in the context 
of a June 1992 VA X-ray report showing diffuse bilateral 
interstitial disease of the lungs with questionable bilateral 
hilar lymphadenopathy, and a February 1993 VA X-ray report, 
including an impression of chronic bronchitis probably 
present and questionable presence of hilar adenopathy as on 
previous films.

In light of the similarity of the July 2002 chest evaluation 
results to X-ray results approximately four months and eleven 
months after service (in June 1992 and February 1993), and 
the diagnoses of chronic bronchitis shortly after service and 
now many years after service, the Board finds that the July 
2002 VA treatment records constitute new and material 
evidence.  The new evidence was not previously submitted to 
agency decisionmakers and bears directly and substantially on 
the specific matter under consideration, is neither 
cumulative nor redundant and is, in combination with other 
evidence, so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
purpose behind the VA definition is not to require the 
veteran to demonstrate that the new evidence would probably 
change the outcome of the claim; rather it emphasizes the 
importance of a complete record for evaluation of the 
veteran's claim.  Id.
  
Accordingly, reopening of the claim for service connection 
for a chronic respiratory disorder is warranted.


ORDER

The Board finds CUE in the March 1993 RO rating decision and 
all rating decisions  thereafter combining the rating for 
service-connected alopecia totalis with the rating for a 
service-connected depressive disorder; separate ratings for 
these two separate disabilities must be assigned.

New and material evidence having been submitted, the claim 
for service connection for a chronic respiratory disorder is 
reopened.


REMAND

Effective November 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)).  The new statute revised the former section 5107(a) 
of title 38, United States Code, to eliminate the requirement 
that a claimant must come forward first with evidence to well 
ground a claim before the Secretary of Veterans Affairs is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action is to remand 
the veteran's reopened claim of entitlement to service 
connection for a chronic respiratory disorder, the issue of 
entitlement to an effective date earlier than July 9, 1999, 
for increased combined ratings assigned in rating decisions 
dated in November 2001 (in which an 80 percent combined 
rating was assigned effective July 9, 1999), and March 2002 
(in which a 100 percent combined rating was assigned 
effective July 9, 1999); and the issue of entitlement to a 
rating in excess of 20 percent for a low back disability, for 
the RO to afford the veteran with the necessary notice and 
assistance in development of his claims and to consider any 
additional evidence in the first instance.

In correspondence received by fax from the veteran's wife in 
February 2002, she wrote regarding the veteran's increased 
rating claims and claim for a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) claim.  She noted that in February 2002 
the veteran had received a call from the Social Security 
Administration telling him he was approved for Social 
Security Disability Insurance.  She requested that VA contact 
the Social Security Administration if VA needed any 
additional information.  (The TDIU claim is not an issue on 
appeal, but the claim for a rating in excess of 20 percent 
for a low back disability is still in appellate status.)  An 
October 2001 letter from a VA psychiatrist indicated that the 
veteran had severe problems with his back and could not work 
for the foreseeable future.  A November 2001 certificate from 
the same VA psychiatrist indicated that the veteran was 
incapacitated due to severe back pain and depression.  
Correspondence from the veteran's employer indicates that he 
lost his job.  In light of the VA physician's statements, it 
appears likely that the records of the Social Security 
Administration will include medical evidence pertaining to 
the nature and severity of the veteran's low back disability, 
and the extent to which it is incapacitating or precludes 
employment.  Also, the Board acknowledges the veteran's 
contention that recent MRIs showed intervertebral disc 
pathology and that his back should be rated under Diagnostic 
Code 5293 (for intervertebral disc syndrome) rather than 5292 
(based on limitation of motion).  On this point, the Board 
further notes that effective September 23, 2002, new criteria 
were established for rating of intervertebral disc syndrome.  
See 67 Red. Reg. 54345, 54349 (Aug. 22, 2002) (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  The Board is 
cognizant of the fact that the record shows that the RO has 
rated the veteran's low back disability as a lumbosacral 
strain, under 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 
5295.  However, it is apparent in reviewing the Statement of 
the Case issued in March 2002, that the RO did consider the 
veteran's disc disease as part of his service-connected low 
back disability.  Moreover, in its December 1992 decision, 
the RO correctly observed that a VA X-ray examination in June 
1992 (approximately 4 months post-service) showed narrowing 
of the L5-S1 disc space.  Thus, the former and current 
criteria for rating degenerative disc disease must be 
considered. 

In the decision to which this remand is appended, the Board 
has determined that there was CUE in the March 1993 RO rating 
decision and all subsequent final RO rating decisions 
combining the veteran's rating for his service-connected 
depressive disorder with the rating for his service-connected 
alopecia.  Accordingly, separate ratings for the depressive 
disorder and the alopecia totalis must be assigned.  The 
assignment of such ratings, effective from February 20, 1992, 
forward, to be accomplished by the RO in the first instance, 
is inextricably intertwined with the issue of entitlement to 
an effective date earlier than July 9, 1999, for increased 
combined ratings assigned in rating decisions dated in 
November 2001 and March 2002, particularly because the 
veteran's CUE claim was one ground upon which he contended 
earlier effective dates for the higher ratings were 
warranted.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Thus, the earlier effective date issue is remanded to the RO 
along with the issue of how to rate the veteran's alopecia 
totalis and psychiatric disability separately for the period 
from June 1992 forward.

The RO should also ensure compliance with the duty to notify 
and assist provisions of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
to include notifying the veteran of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Finally, the Board notes that the RO has received additional 
VA medical evidence pertaining to the veteran's chronic lung 
disability, and to a lesser degree to his low back 
disability, since the issuance of the Statement of the Case 
pertaining to these issues in March 2002.  Due process 
requires that a Supplemental Statement of the Case with 
consideration of this evidence be issued.  See 38 C.F.R. 
§ 19.31.    

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present. 

In so doing, the RO's actions should 
include asking the veteran to identify all 
VA and non-VA health care treatment 
records of treatment for his alopecia, 
depression, and lung and low back 
disabilities that have not been received 
by the RO.  After obtaining any 
appropriate releases, the RO should obtain 
records from each health care provider the 
veteran identifies.  The veteran should 
also be advised that with respect to 
private medical evidence he may 
alternatively obtain the records on his 
own and submit them to the RO.

2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

3.  Once the RO determines that all 
pertinent medical records have been 
received with respect to the veteran's 
claim for service connection for a chronic 
respiratory disorder, the RO should make 
arrangements with the appropriate VA 
medical facility for a pulmonary 
specialist to review the claims file and 
render an opinion as to whether it is at 
least as likely as not that the veteran 
has a chronic respiratory disorder, in 
addition to his service-connected 
sinusitis, that began during service or is 
related to some incident of service.

The RO must send the claims file to the 
examiner for review.  The clinician should 
indicate that the claims file was 
reviewed, to include the service medical 
records; June 1992 VA X-ray report showing 
diffuse bilateral interstitial disease of 
the lungs with questionable bilateral 
hilar lymphadenopathy, and a February 1993 
VA X-ray report that includes an 
impression of probable chronic bronchitis 
and questionable hilar adenopathy as on 
previous films; and all treatment records 
for respiratory disability in the claims 
file, to include newly received VA records 
of treatment showing that in July 2002, 
the veteran underwent a specialized 
respiratory examination, to include an 
high- resolution computed tomography 
(HRCT), resulting in an assessment of 
upper lobe emphysema, chronic bronchitis, 
and nocturnal desaturation per sleep 
oximetry.  The HRCT also an revealed an 
interstitial prominence likely due to 
alveolar destruction.

If the reviewing pulmonary specialist 
determines that examination of the veteran 
would be helpful in determining whether it 
is at least as likely as not that the 
veteran has a chronic respiratory 
disorder, in addition to his service-
connected sinusitis, that began during 
service or is related to some incident of 
service, such an examination should be 
scheduled.

4.  After receipt of the SSA records and 
any additional medical evidence, the RO 
should make a determination as to whether 
another VA examination is required for the 
purpose of ascertaining the current nature 
and severity of the veteran's service-
connected low back disability, and 
schedule such an examination if 
appropriate.  See 38 C.F.R. § 5103A(d).
 
5.  The RO should readjudicate the issues 
of 1) entitlement to an effective date 
earlier than July 9, 1999, for increased 
combined ratings assigned in rating 
decisions dated in November 2001 (in 
which an 80 percent combined rating was 
assigned effective July 9, 1999), and 
March 2002 (in which a 100 percent 
combined rating was assigned effective 
July 9, 1999), after assigning separate 
ratings for the veteran's alopecia and 
his depressive disorder for the period 
from February 1992 to the present; 2) 
entitlement to a rating in excess of 20 
percent for a low back disability, to 
include a consideration of the former and 
current criteria for rating degenerative 
disc disease found in Diagnostic Code 
5293, as well as Diagnostic Codes 5292 
and 5295; and 3) entitlement to service 
connection for a chronic respiratory 
disorder.  Readjudication should be 
accomplished with consideration of all of 
the evidence added to the record since 
the March 2002 Statement of the Case 
(SOC) pertaining o the veteran's claims 
for a rating in excess of 20 percent for 
low back disability and service 
connection for a chronic respiratory 
disorder, and the April 2003 Statement of 
the Case (SOC) pertaining to the 
veteran's earlier effective date claims.
 
6.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claims, to include a 
summary of all of the evidence added to 
the record since the corresponding SOCs.  
A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



